Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152413                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  JOHN HOLETON and PAULINE HOLETON,                                                                          Joan L. Larsen,
           Plaintiffs-Appellants,                                                                                      Justices

  v                                                                  SC: 152413
                                                                     COA: 321501
                                                                     Wayne CC: 14-000104-CZ
  CITY OF LIVONIA, LAURA M. TOY,
  MAUREEN MILLER BROSNAN, JOHN R.
  PASTOR, BRANDON M. KRITZMAN,
  JAMES C. McCANN, JOE LAURA, and
  THOMAS A. ROBINSON,
             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 21, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part V of the judgment of the Court of
  Appeals, and we REMAND this case to that court. On remand, while retaining
  jurisdiction, the Court of Appeals shall remand this case to the Wayne Circuit Court for
  further proceedings to determine whether the defendants were prejudiced by the
  plaintiffs’ delay in bringing their action. At the conclusion of those proceedings, the
  circuit court shall forward the record and its findings to the Court of Appeals, which shall
  then reconsider its decision that the plaintiffs’ claims for injunctive and declaratory relief
  were barred by the equitable doctrine of laches. See Lothian v City of Detroit, 414 Mich
  160, 168 (1982).

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 8, 2016
           t0405
                                                                                Clerk